Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 02/19/2021 with respect to claims 1 and 7 have been considered but are moot because the arguments do not apply to the teaching of Kojima (US 20050104783) being used in the current rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 11,
The recitation “a principal surface” in line 2 is considered vague because it is confused with “a principal surface” in line 3 of claim 7. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7 and 10-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 20050104783 of record), hereinafter Kojima.

Regarding claim 1,
Kojima teaches an antenna apparatus (a mobile radio apparatus antenna, Fig 2) having directivity, comprising:
an antenna portion having a power feeding portion (a feed point FP, Fig 2; paragraph [0007]), a plate-like first antenna element (a circuit board 12, Fig 2; paragraph [0005])) and a second antenna element (an inverted-L antenna 10, Fig 2) connected to a side of the first antenna element (a side WS1, Fig 2) through the power feeding portion, the second antenna element having a width (a length of 0.03 ʎ, Fig 2) smaller than that of the first antenna element; and
a plate-like parasitic element (a planar antenna 14, Fig 2) disposed opposite to the antenna portion,
wherein the parasitic element has a length that is approximately one-half or more of a wavelength (a length of 0.52 ʎ, Fig 2) of an operating frequency, 

Kojima does not explicitly teach the second antenna element has a length that is shorter than one-fourth of the wavelength of the operating frequency. However, Kojima teaches the second antenna element (the inverted-L antenna 10) is a monopole antenna structure. It is well known in the art that a monopole antenna structure has a length shorter than one-fourth of a wavelength of an operating frequency. See Takana, US 4400702, Fig 2, col 2, lines 53-59).
Kojima as modified does not explicitly teach the first antenna element has a predetermined length and/or the width so as to control a resonance frequency of the antenna apparatus, and the second antenna element has a predetermined length so as to control an input impedance by adjusting the length of the second antenna element.
However, Kojima teaches the dimension of the inverted-L antenna 10, the circuit board 12, and the planar antenna 14, and the distance therebetween are adjusted to predetermined values (paragraph [0036]). This teaching is result effect in order to widen the band of the input impedance of the mobile radio apparatus antenna (paragraph [0036]). Therefore, it would have been obvious to a person of ordinary skill in the art to have the dimension of the first antenna element to be adjusted to control a resonance frequency of the antenna, and the dimension of the second antenna to be adjusted to control an input impedance of the second antenna, because the adjusting changes the band of the input impedance.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna element having a predetermined length and/or a width so as to control a resonance frequency of an antenna apparatus, and a second antenna element having a predetermined length so as to control an input impedance by adjusting a length of the second antenna element in Kojima as modified, in order to provide a compact antenna apparatus having an improved gain and a wide frequency bandwidth.

[AltContent: arrow][AltContent: textbox (S101)][AltContent: textbox (FP)][AltContent: arrow][AltContent: textbox (WS1)][AltContent: arrow][AltContent: textbox (Kojima (US 20050104783))]
    PNG
    media_image1.png
    437
    786
    media_image1.png
    Greyscale


Regarding claim 3,
Kojima as modified discloses the claimed invention, as discussed in claim 1.
Kojima teaches the second antenna element has a part (a section of S101, Fig 2) extending in a direction intersecting with a surface of the parasitic element, the surface being arranged opposite to the antenna portion (Fig 2). 

Regarding claim 4,
Kojima as modified discloses the claimed invention, as discussed in claim 1.
Kojima teaches the second antenna element is extended in a direction intersecting with an extending direction of the side of the first antenna element with a predetermined angle with respect to the first antenna element (Fig 7), and the angle between the first antenna element and the second antenna element is variable (Figs 6 and 7).

Regarding claim 7,
Kojima teaches an antenna apparatus (a mobile radio apparatus antenna, Fig 9) comprising:

a plate-like parasitic element (a planar antenna 14, Fig 2) disposed opposite to the antenna portion,
wherein the parasitic element has a length and a width that are approximately one-half or more of a wavelength (a length of 0.52 ʎ, Fig 2) of an operating frequency,
the antenna portion and the parasitic element have a distance (a distance of 0.02 ʎ, Fig 2) capable of being connected electromagnetically to each other,
the second antenna element has a first end connected to the power feeding portion (Fig 9) and a second end connected to a second side (a side WS2, Fig 9) of the principal surface of the first antenna element, the second side of the first antenna element connected to the second antenna element being not provided with the power feeding portion (Fig 9).
Kojima does not explicitly teach the first antenna element has a predetermined length and/or the width so as to control a resonance frequency of the antenna apparatus, and the second antenna element is formed so as to delay a phase of a signal transmitted through the second antenna element from the first end to the second end by 3π/2.
However, Kojima teaches the dimension of the folded antenna 70, the circuit board 12, and the planer antenna 14, and the distance therebetween, can be adjusted to predetermined values (paragraph [0078]). This teaching is result effect in order to spread the input impedance of the apparatus antenna (paragraph [0078]). Therefore, it would have been obvious to a person of ordinary skill in the art to have the dimension of the first antenna element to be adjusted to control a resonance frequency of the antenna, and the dimension of the second antenna to be adjusted to spread the input 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna element having a predetermined length and/or width so as to control a resonance frequency of an antenna apparatus, and a second antenna element being formed so as to delay a phase of a signal transmitted through the second antenna element from a first end to a second end by 3π/2 in Kojima, in order to provide a compact antenna apparatus having an improved gain and a wide frequency bandwidth.

[AltContent: arrow][AltContent: textbox (WS2)][AltContent: arrow][AltContent: textbox (WS1)][AltContent: arrow][AltContent: textbox (FP)][AltContent: textbox (Kojima (US 20050104783))]
    PNG
    media_image2.png
    376
    739
    media_image2.png
    Greyscale


Regarding claim 10,
Kojima as modified discloses the claimed invention, as discussed in claim 1.
Kojima teaches the first antenna element has a principal surface (a plate surface of the circuit board 12, Fig 2; paragraph [0005]) having an approximately circular shape or an approximately regular n-sided polygon (provided that n is an even number) (n = 4, Fig 2).

Regarding claim 11,

Kojima teaches the first antenna element has a principal surface (the plate surface of the circuit board 12 is a principal surface, Fig 2; paragraph [0005]) having an approximately circular shape or an approximately regular n-sided polygon (provided that n is an even number) (n = 4, Fig 2).

Regarding claim 12,
Kojima as modified discloses the claimed invention, as discussed in claim 1.
Kojima teaches the second antenna element is directly connected to the power feeding portion (Fig 2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 20050104783 of record), hereinafter Kojima, in view of Chakam et al (US 20100194659 of record), hereinafter Chakam.

Regarding claim 2,
Kojima as modified discloses the claimed invention, as discussed in claim 1.
Kojima teaches the first antenna element has an approximately rectangular shape (Fig 2).
Kojima does not teach the second antenna element is connected at an approximately center position of the side of the first antenna element, to the side of the first antenna element through the power feeding portion. 
However, Chakam teaches an antenna apparatus (an antenna apparatus 10, Fig 1), wherein a first antenna element (a mass surface 6, Fig 1) has an approximately rectangular shape, and a second antenna element (a first antenna branch 1, Fig 1) is connected at an approximately center position of a side of the first antenna element (Fig 1), to the side of the first antenna element through a power feeding portion (a feed 5, Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna element having an approximately rectangular shape, and a second antenna element being 

[AltContent: textbox (Chakam (US 20100194659))]
    PNG
    media_image3.png
    435
    825
    media_image3.png
    Greyscale


Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 20050104783 of record), hereinafter Kojima, in view of Egawa (US 20030169206 of record), hereinafter Egawa.

Regarding claim 5,
Kojima as modified discloses the claimed invention, as discussed in claim 1.
Kojima teaches the first antenna element includes a principal surface (a plate surface of the circuit board 12; paragraph [0005]) having a plurality of sides (Fig 2).
Kojima does not teach the first antenna element has a projection or a notch on at least one of the sides of the principal surface of the first antenna element.
However, Egawa teaches an antenna apparatus (an antenna apparatus 100, Fig 2), comprising:

the first antenna element includes a principal surface having a plurality of sides (Fig 9), and
the first antenna element has a projection (an end 25a, Fig 9) or a notch on at least one of the sides of the principal surface of the first antenna element.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna element including a principal surface having a plurality of sides, and the first antenna element having a projection or a notch on at least one of the sides of the principal surface of the first antenna element in Kojima as modified, as taught by Egawa, in order to provide an antenna apparatus for a radio set capable of improving gain without narrowing the communication area.
[AltContent: arrow][AltContent: ][AltContent: textbox (W1)][AltContent: textbox (Egawa (US 20030169206))]
    PNG
    media_image4.png
    928
    618
    media_image4.png
    Greyscale


[AltContent: textbox (Egawa (US 20030169206))]
    PNG
    media_image5.png
    941
    728
    media_image5.png
    Greyscale



Kojima as modified discloses the claimed invention, as discussed in claim 1.
Kojima does not teach the parasitic element disposed opposite to a first principal surface of the first antenna element, and a second parasitic element disposed opposite to a second principal surface of the first antenna element.
However, Egawa teaches an antenna apparatus (an antenna apparatus 300, Fig 5), comprising a plate-like first antenna element (a base plate 3, Fig 5), a second antenna element (an antenna element 1a, Fig 5), and parasitic element (a parasitic element 13-1, Fig 5) disposed opposite to a principal surface (a surface S131, Fig 5) of the first antenna element, and a second parasitic element (a parasitic element 13-2, Fig 5) disposed opposite to the other principal surface (a surface S132, Fig 5) of the first antenna element.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a parasitic element disposed opposite to a first principal surface of a first antenna element, and a second parasitic element disposed opposite to a second principal surface of the first antenna element in Kojima as modified, as taught by Egawa, in order to provide an antenna apparatus for a radio set capable of improving gain without narrowing the communication area.

[AltContent: textbox (S132)][AltContent: arrow][AltContent: arrow][AltContent: textbox (S131)][AltContent: textbox (Egawa (US 20030169206))][AltContent: connector][AltContent: connector]
    PNG
    media_image6.png
    886
    715
    media_image6.png
    Greyscale





Kojima as modified discloses the claimed invention, as discussed in claim 7.
Kojima does not teach the parasitic element disposed opposite to a first principal surface of the first antenna element, and a second parasitic element disposed opposite to a second principal surface of the first antenna element.
However, Egawa teaches an antenna apparatus (an antenna apparatus 300, Fig 5), comprising a plate-like first antenna element (a base plate 3, Fig 5), a second antenna element (an antenna element 1a, Fig 5), and parasitic element (a parasitic element 13-1, Fig 5) disposed opposite to a principal surface (a surface S131, Fig 5) of the first antenna element, and a second parasitic element (a parasitic element 13-2, Fig 5) disposed opposite to the other principal surface (a surface S132, Fig 5) of the first antenna element.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a parasitic element disposed opposite to a first principal surface of a first antenna element, and a second parasitic element disposed opposite to a second principal surface of the first antenna element in Kojima as modified, as taught by Egawa, in order to provide an antenna apparatus for a radio set capable of improving gain without narrowing the communication area.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 20050104783 of record), hereinafter Kojima, in view of Pintos et al (US 8405553), hereinafter Pintos.

Regarding claim 6,
Kojima as modified discloses the claimed invention, as discussed in claim 1.
Kojima does not teaches the antenna portion includes a plurality of the second antenna elements and a plurality of the power feeding portions,
the first antenna element has two sides orthogonal to each other,
each of the sides of the first antenna element is connected to one of the second antenna elements, and

However, Pintos teaches an antenna apparatus (an F-inverted type antenna system, Fig 2), wherein an antenna portion includes a plurality of second antenna elements (a plurality of antenna elements 11a and 13a, Fig 2) and a plurality of power feeding portions (a plurality of feeding portions 11” and 13”, Fig 2),
a first antenna element (a ground plane 12, Fig 2) has two sides (SD11 and SD13, Fig 2) orthogonal to each other,
each of the sides of the first antenna element is connected to one of the second antenna elements (Fig 2), and
each of the power feeding portions is provided between each second antenna element and the first antenna element (Fig 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna portion including a plurality of second antenna elements and a plurality of power feeding portions, a first antenna element having two sides orthogonal to each other, each of the sides of the first antenna element being connected to one of the second antenna elements, and each of the power feeding portions being provided between each second antenna element and the first antenna element in Kojima as modified, as taught by Pintos, in order to provide an antenna system having an improvement on interference phenomena that provoke a fading of signals.

[AltContent: textbox (SD13)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SD11)][AltContent: textbox (Pintos (US 8405553))]
    PNG
    media_image7.png
    678
    653
    media_image7.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845